Citation Nr: 1729106	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to November 29, 2004, for the grant of service connection for major depressive disorder (MDD).  

2.  Entitlement to an initial rating in excess of 50 percent prior to October 21, 2009, and in excess of 70 percent thereafter, for MDD.  

3.  Entitlement to total disability based on individual unemployability (TDIU) prior to October 21, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In October 2016, the Veteran testified before the undersigned in a videoconference hearing in Phoenix, Arizona.  A transcript of that hearing has been associated with the claims file and reviewed.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran filed a claim for service connection for depression on May 30, 2000. 

2.  The competent and probative evidence weighs against finding occupational and social impairment with deficiencies in most areas due to MDD-related symptoms prior to September 25, 2008.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran has occupational and social impairment with deficiencies in most areas due to MDD-related symptoms as of September 25, 2008; however, the competent and probative evidence weighs against finding total occupational and social impairment due to MDD-related symptoms at any time during the period on appeal.  

4.  The competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded gainful employment as of November 19, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 30, 2000, for the grant of service connection for MDD have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400.

2.  The criteria for an initial disability rating in excess of 50 percent for MDD prior to September 25, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2016).

3.  The criteria for an initial disability rating of 70 percent, but no higher, for MDD as of September 25, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9434.  

4.  The criteria for TDIU have been met as of November 19, 2008.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA met its duty to notify by letters sent to the Veteran in October 2008 and May 2011, prior to adjudication of his claims.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All available, identified medical records have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in June 2006, November 2008, December 2009, and June 2011.  

The Veteran has reported receiving Social Security Disability Insurance (SSDI) for a seizure disorder resulting from a 1996 motor vehicle accident.  It does not appear that VA has requested records from the Social Security Administration (SSA).  There is no indication from the record that the Veteran is receiving SSDI due to a service-connected disability.  As the Board is granting the Veteran's claim for TDIU as of November 19, 2008, and the weight of the evidence is overwhelmingly against finding TDIU prior to that date, the Board finds that there is no reasonable possibility the Veteran's SSA records would substantiate a claim for an earlier date of entitlement to TDIU.  See Golz v. Shinseki, 590 F.3d 1317, 1322-23 (Fed. Cir. 2010); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").  The Board's finding is supported by the fact that the Veteran has only sought mental health treatment at VA; thus, there is a low likelihood of the SSA records containing material evidence related to his service-connected psychiatric disorder for the relevant period not already associated with the Veteran's electronic claims file.  

As such, the Board will proceed with consideration of the Veteran's appeal.

II.  Effective Date

The Veteran contends that he should have an earlier effective date for the grant of service connection for MDD because he filed a claim relating to a military sexual trauma (MST) prior to November 29, 2004.

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

Thus, the essential elements for any claim, whether formal or informal, are 
(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 
34-35 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Board has reviewed the record and determines that the criteria for an effective date of May 30, 2000, for the grant of service connection for MDD have been met.  

On May 30, 2000, the Veteran submitted an application for compensation or pension on a VA Form 21-526.  Under Section 17, the Veteran identified the nature of the disease or injury as a seizure disorder resulting from a 1996 motor vehicle accident.  05/30/2000 VBMS, VA 21-526.  VA treated the submission as a claim for non-service-connected pension, and granted that claim in July 2001.  07/25/2001 VBMS, Rating Decision.  However, under Section 19 of the application for benefits, the Veteran identified the nature of the disease as "Suicide Attempts (Severe Depression)."  Under Section 20, the Veteran identified Dr. H. as his medical provider for treatment for recurrent depression.  The Board notes that the form directs the claimant to skip Sections 19 and 20 if the individual is not filing a claim for a service-connected disability; thus, the Board infers that by identifying depression in Sections 19 and 20, the Veteran intended to make a claim for service connection for depression.  05/30/2000 VBMS, VA 21-526.  Accordingly, the Board finds that that the May 30, 2000, application constitutes a claim for service connection for depression.  

The Board has reviewed the record but finds no indication of an intent (formal or informal) to file a claim for service connection for a psychiatric disorder, including MDD, prior to May 30, 2000.  


III.  Increased Rating

A.  MDD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, own name.  Id. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).   

The Veteran has been assigned a 50 percent rating for MDD prior to October 21, 2009, and 70 percent thereafter.  He contends that he is entitled to an increased initial rating for the entire period on appeal.  

1.  Prior to September 25, 2008

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating in excess of 50 percent is not warranted for MDD prior to September 25, 2008.  

The evidence weighs against finding occupational and social impairment with deficiencies in most areas due to MDD-related symptoms.  The evidence shows that the Veteran has received mental health treatment through VA for a number of years and his records include dozens of mental health examinations, which address most of the rating criteria.  The mental status examinations conducted prior to September 25, 2008, do not indicate that the Veteran experienced obsessive rituals which interfere with routine activities; intermittent illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or spatial disorientation.  Although he occasionally appeared "rumpled," the Veteran was usually found to have good or fair hygiene.  The evidence shows that the Veteran was able to establish and maintain effective relationships, as he was married for 23 years until he wife passed away in 2005.  The Board acknowledges that the Veteran experienced what medical health professionals have deemed chronic, passive suicidal ideation prior to September 25, 2008, but finds that the weight of the evidence is against finding that suicidal ideation resulted in occupational and social impairment with deficiencies in most areas.  

The Veteran was afforded a VA examination in June 2006, at which time he reported depressed mood; feelings of worthlessness and hopelessness with low self-esteem and self-worth; problems interacting socially; thoughts of death; insomnia; and loss of appetite and weight.  The Veteran reported the severity of the symptoms as high with a duration of several years.  Socially, the Veteran reported maintaining some friendships and relying on his friends for emotional and, at times, financial support, but that he stayed home most of the time and did not participate in many social activities or leisurely pursuits.  The examiner stated that the Veteran isolates himself somewhat but was able to appropriately interact with others, completed activities of daily living independently, and was able to meet family responsibilities.  The examiner noted that the Veteran was unable to meet work demands and responsibilities, but attributed it to his non-service-connected seizure disorder.  06/30/2006 VBMS, VA Exam.

The June 2006 VA examiner conducted a mental status examination and the results were as follows:  no impairment in thought process or communication; no delusions or hallucinations present; behavior was somewhat dysphoric but overall friendly and cooperative; ongoing thoughts of death without specific suicidal plan or intent; no homicidal intent; ability to maintain personal hygiene and complete basic activities of daily living independently; orientation to person, place, and time; no significant memory loss or impairment; no obsessive or ritualistic behavior; speech was of normal rate and rhythm; no panic attacks present; presence of depression as well as significant sleep impairment; no impaired impulse control.  Id.  

In November 2008, a VA examiner opined that he would assign a Global Assessment of Functioning (GAF) score of 48 for "last year and this [year]," indicating serious symptoms or impairment and noting that the Veteran has no friends and is unable to keep a job.  11/19/2008 VBMS, VA Exam; see also 
DSM-IV.  The Board notes that a GAF score between 41 and 50 can be assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  Because the Veteran has chronic suicidal ideation, it is not clear that the assigned GAF score was also based on a finding of serious impairment in social or occupational functioning.  The same reasoning applies to all GAF scores assigned in the 41 to 50 range prior to September 25, 2008.  Furthermore, it is not clear that the Veteran's lack of friends or inability to maintain a job is due to MDD, particularly in light of the fact that he was found unable to work due his unrelated seizure disorder.  In fact, the examiner acknowledged the Veteran's history of performing well and satisfactorily and without interruption as a licensed practical nurse prior to his motor vehicle accident, but after the onset of depression.  Accordingly, the Board assigns less probative weight to the November 2008 VA examiner's assessment, particularly for the period prior to November 2008.  

The evidence shows that the Veteran was hospitalized in March 2008, due at least in part to an altered mental status; however, it does not appear that the hospitalization was due to a service-connected disability.  At that time, the Veteran reported no suicidal ideation, and the doctor noted no exacerbation in psychiatric disorder-related symptoms.  12/05/2008 VBMS, Medical-Government No. 4, 
pp. 19-21.  The Board finds that the medical records prior to September 25, 2008, including mental status examinations conducted during that period, do not demonstrate occupational and social impairment with deficiencies in most areas.  

Based on the relevant medical and lay evidence, the Board finds that the evidence weighs against finding that the Veteran's MDD-related symptoms resulted in occupational and social impairment with deficiencies in most areas prior to September 25, 2008.  The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's MDD, but finds that his MDD-related symptoms do not more nearly approximate a 70 percent rating prior to September 25, 2008.  

2.  As of September 25, 2008

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 70 percent, but no higher, is warranted for MDD as of September 25, 2008.  

On September 25, 2008, a mental status examination notes hallucinations and the Veteran was determined to be a suicide risk based on reports of suicidal thoughts and ideation.  It was also noted that the Veteran was anxious and had impaired memory and feelings of unreality.  12/05/2008 VBMS, Medical-Government No. 3, p. 3.  Another mental status examination conducted the same day is negative for reports of hallucinations.  Id. at 20.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether he suffered from hallucinations on September 25, 2008.  

The Veteran denied experiencing hallucinations in subsequent examinations until reporting auditory hallucinations in September 2009.  01/19/2010 VBMS, Medical-Government No. 2, pp. 80, 87, 91.  However, in November 2008, a VA examiner assigned a GAF score of 48, indicating serious symptoms or impairment.  See DSM-IV.  The examiner noted that the Veteran's symptoms are serious and that he has no friends and is unable to keep a job.  11/19/2008 VBMS, VA Exam.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's MDD-related symptoms resulted in occupational and social impairment with deficiencies in most areas as of September 25, 2008.

The competent and probative evidence preponderates against finding total occupational and social impairment due to MDD-related symptoms for the entire period on appeal.  There is no indication from the multitude of medical records that the Veteran ever experienced gross impairment in thought processes or communication.  The Veteran's thought processes were determined to be within normal limits or better in the vast majority of mental status examinations conducted during the period on appeal.  The Veteran's reports of hallucinations appear to be limited to September 2008 and September 2009.  As such, the Board finds that this reflects that the hallucinations do not occur at a frequency that can be described as "persistent."  See MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 924 (11th ed. 2003) (defining persistent, to include, as "existing for a long or longer than usual time or continuously").  The Veteran's mental health treatment records indicate that he does not demonstrate grossly inappropriate behavior.  Although the Veteran has reported previous suicide attempts, it appears that only one or two have occurred during the period on appeal, and medical providers have consistently labeled the Veteran's suicidal ideation as "passive" with no current intent or plan.  The medical records indicate that the Veteran has never been unable to perform activities of daily living independently.  Of the many mental status examinations conducted, the Veteran has been found to be oriented to time, person, place, and situation in almost all of them.  

In October 2016, the Veteran testified that his activities of daily living were not grossly affected by his MDD-related symptoms.  10/05/2016 VBMS, Hearing Transcript, p. 9.  He further reported that he is presently taking care of his life and affairs.  Id. at 10.  

Accordingly, the Board finds that the competent and probative evidence weighs against finding total social and occupational impairment due to MDD symptoms at any time for the period on appeal.  

The Board acknowledges that the Veteran was found unfit to manage disbursement of VA funds in December 2015.  However, that decision is not determinative as to whether the Veteran has total occupational and social impairment, as that issue is broader than the ability to manage one's finances.  

For the entire rating period on appeal, all possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for MDD.  See 38 C.F.R. § 4.130.  Indeed, when a disorder is listed in the schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  Staged ratings have been assigned as appropriate.  

B.  TDIU

The Veteran contends that he is entitled to TDIU prior to October 21, 2009.  

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

The Veteran is service-connected for MDD and erectile dysfunction (noncompensable).  When his MDD is rated 70 percent disabling, he satisfies the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.  

On November 19, 2008, a VA examiner opined that the Veteran's MDD-related symptoms of poor concentration and irritability preclude him from maintaining gainful employment.  11/19/2008 VBMS, VA Exam.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded gainful employment as of November 19, 2008.  

In October 2008, the Veteran was found to have good attention and concentration, insight, and judgment based on a mental status examination.  12/05/2008 VBMS, Medical-Government No. 2, pp. 13-14.  The Veteran's thought processes were determined to be within normal limits or better in the vast majority of mental status examinations conducted in and prior to October 2008.  The Board finds that the weight of the evidence is against finding persistent deficiencies in concentration prior to November 19, 2008, that would render the Veteran unable to secure and maintain gainful employment.  The Board further finds that irritability did not preclude gainful employment prior to November 19, 2008.  

In June 2006, the Veteran was afforded a VA examination, at which time he contended that he was unable to work due to his non-service-connected seizure disorder, but not necessarily due to any psychiatric disorder-related symptoms.  06/30/2006 VBMS, VA Exam, p. 2.  The June 2006 VA examiner noted that the Veteran avoided social activities, but that he reported maintaining friendships and relying on friends for emotional and financial support.  The examiner attributed his inability to work to the Veteran's seizure disorder, but stated that he is able to meet family responsibilities.  A mental status examination revealed no impairment in thought processes or communication; no hallucinations or delusions; an ability to maintain personal hygiene and complete basic activities of daily living; orientation to person, place, and time; no significant memory loss or impairment; no obsessive or ritualistic behavior; speech of normal rate and rhythm; and no panic attacks present.  Id. at 1-4.  

Accordingly, the Board finds that the relevant and probative medical and lay evidence weighs against finding that the Veteran's service-connected disabilities precluded gainful employment prior to November 19, 2008.  


ORDER

An effective date of May 30, 2000, for the grant of service connection for MDD is granted.

A rating in excess of 50 percent for MDD prior to September 25, 2008, is denied.  

A rating of 70 percent, but no higher, is granted as of September 25, 2008.  

TDIU is granted as of November 19, 2008.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


